TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00188-CV


                                  In re Luis Alberto Vences


                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              Relator Luis Alberto Vences seeks a writ of mandamus ordering the district court

to vacate an order postponing a child-support-arrearage hearing to Friday, March 13. He also

seeks an emergency motion staying all proceedings pending the resolution of his appeal from the

denial of a bill of review in a related matter. Based on the arguments and record before us, we

deny the petition for writ of mandamus and the motion for temporary relief.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: March 12, 2020